                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


BASF CORPORATION                                                    CIVIL ACTION

VERSUS                                                                    No. 19-175

WRENS, INC.                                                              SECTION I


                                ORDER & REASONS

      Before the Court is plaintiff BASF Corporation’s (“BASF”) motion 1 for entry of

a default judgment against defendant Wrens, Inc. (“Wrens”). BASF requests that the

Court enter a judgment in its favor and award damages in the amount of

$418,879.31. 2 BASF also requests costs—namely, reimbursement for the $400 filing

fee and a $135 expense it incurred to complete service of process. 3 For the following

reasons, the motion is granted in part.

                                          I.

      Accepting the facts in BASF’s complaint as true, they are as follows: BASF is

in the business of selling after-market products related to refinishing automobiles. 4

BASF resells its products to distributors, who in turn sell them to automotive body

shops, such as Wrens. 5 On or about December 13, 2013, BASF and Wrens entered

into a requirements agreement (the “contract”), under which Wrens was obligated to




1 R. Doc. No. 13.
2 See R. Doc. No. 13-3, at 6.
3 Id.
4 R. Doc. No. 1, at 2.
5 Id.
purchase one-hundred percent of its required refinishing products from an authorized

BASF distributor. 6 In accordance with the requirements contract, BASF’s claims are

governed by New Jersey laws. 7

      The contract included several other terms. It specified a minimum purchase

requirement of $635,000 in the aggregate at “suggested refinish pricing” (the

“minimum requirement”). 8 It also required BASF to pay Wrens $50.000 in

consideration. 9 However, Wrens agreed to assume liability for $7,800 in unearned

consideration that it had previously received from BASF pursuant to a prior

agreement. 10 The contract provided that, if the agreement was terminated for any

reason before Wrens had purchased the minimum requirement, Wrens was obligated

to refund one-hundred percent of what BASF calls “the full Contract Fulfillment

Consideration,” which includes the $50,000 in consideration as well as the $7,800 in

previous consideration. 11

      In or around August 2017, without any justification, Wrens breached and

ultimately terminated the contract by, among other things, entering into an

agreement with one of BASF’s competitors and failing to purchase one-hundred

percent of its required refinishing products from BASF. 12 Since then, Wrens has

refused to purchase any other BASF refinishing products in further violation of the



6 See id. at 3; R. Doc. No. 1-1, at 2 (Exhibit A, Requirements Agreement)
7 R. Doc. No. 1, at 2; R. Doc. No. 1-1, at 3.
8 R. Doc. No. 1, at 3; R. Doc. No. 1-1, at 2.
9 R. Doc. No. 1, at 3; R. Doc. No. 1-1, at 2.
10 R. Doc. No. 1, at 3; R. Doc. No. 1-1, at 2–3.
11 R. Doc. No. 1, at 3; R. Doc. No. 1-1, at 3.
12 R. Doc. No. 1, at 3–4.



                                          2
contract. 13 The breaches occurred before Wrens had purchased the minimum

requirement. 14

       In October 2018, BASF notified Wrens that it was in default of its contractual

obligations; BASF also demanded payment of the full consideration amount—

$57,800. 15 To date, Wrens has failed and refused to refund the $57,800 of

consideration. 16 Additionally, a purchase balance of at least $361,079.31 remains due

under the terms of the contract. 17 BASF has fulfilled all of its obligations under the

contract. 18

       On January 10, 2019, BASF filed the present lawsuit against Wrens, asserting

claims for breach of contract, breach of the implied covenant of good faith and fair

dealing, unjust enrichment, and declaratory relief. 19 BASF now moves the Court to

enter a default judgment for damages against Wrens. R. Doc. No. 1, at 3–4.

                                           II.

       Pursuant to Federal Rule of Civil Procedure 55(b), the Court may enter a

default judgment against a party when it fails to plead or otherwise respond to the

plaintiff’s complaint within the required time period. Fed. R. Civ. P. 55(b). A plaintiff




13 Id. at 4.
14 Id.
15 Id.; R. Doc. No. 1-2, at 2 (October 12, 2018 letter from BASF’s assistant general

counsel to Sauraj Ranshi, who BASF identifies as Wrens’s president, director, and
registered agent, R. Doc. No. 1, at 1).
16 R. Doc. No. 1, at 4; see also R. Doc. No. 13-3, at 3.
17 R. Doc. No. 1, at 4; see also R. Doc. No. 13-3, at 3.
18 R. Doc. No. 1, at 4.
19 Id. at 5–8.



                                           3
who seeks a default judgment against an unresponsive defendant must proceed with

a two-step process.

      First, the plaintiff must petition the clerk for an entry of default, which is

simply “the placement of a notation of the party’s default on the clerk’s record of the

case.” Dow Chem. Pac. Ltd. v. Rascator Mar. S.A., 782 F.2d 329, 335 (2d Cir. 1986);

see also United States v. Hansen, 795 F.2d 35, 37 (7th Cir. 1986) (describing the entry

of default as “an intermediate, ministerial, nonjudicial, virtually meaningless docket

entry”). Before the clerk may enter the default, the plaintiff must show “by affidavit

or otherwise” that the defendant “has failed to plead or otherwise defend.” Fed. R.

Civ. P. 55(a). Beyond that requirement, the entry of default is largely mechanical.

      After the defendant’s default has been entered, the plaintiff may request the

entry of a judgment on the default. In that context, the court deems the plaintiff’s

well-pleaded factual allegations admitted. See Nishimatsu Const. Co., Ltd. v. Houston

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). At the same time, the court does not

hold the defaulting defendant “to [have] admitt[ed] facts that are not well-pleaded or

to [have] admitt[ed] conclusions of law.” Id. The default judgment should not be

entered unless the judgment is “‘supported by well-pleaded allegations’ and . . . ha[s]

‘a sufficient basis in the pleadings.’” Wooten v. McDonald Transit Assocs., Inc., 788

F.3d 490, 498 (5th Cir. 2015) (quoting Nishimatsu, 515 F.2d at 1206).

      If the plaintiff’s claim is for a sum certain and the defendant has not made an

appearance in court, the clerk may enter a default judgment. Fed. R. Civ. P. 55(b)(1).

In all other cases, “the party must apply to the court for a default judgment.” Fed. R.



                                          4
Civ. P. 55(b)(2). No party is entitled to a default judgment as a matter of right. Lewis

v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001) (per curiam). The disposition of a motion

for the entry of a default judgment ultimately rests within the sound discretion of the

court. Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977).

      Courts are entitled to consider many factors when determining whether to

enter a default judgment including, “whether material issues of fact are at issue,

whether there has been substantial prejudice, whether the grounds for default are

clearly established, whether the default was caused by a good faith mistake or

excusable neglect, the harshness of a default judgment, and whether the court would

think itself obliged to set aside the default on the defendant’s motion.” Lindsey v.

Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).

                                          III.

      Wrens was served on January 22, 2019, and its responsive pleadings were due

February 12, 2019. 20 To date, Wrens has not filed a responsive pleading or made an

appearance in the case. On March 14, 2019, the Clerk of Court entered a default

against Wrens for its failure to plead or otherwise defend itself, 21 and on April 25,

2019, the plaintiffs moved for a default judgment. The Court must determine

whether, accepting the well-pleaded factual allegations in BASF’s complaint as true,




20 See R. Doc. No. 6. A process server personally served Rajinder Ranshi. Id. at 2.
According to the Louisiana Secretary of State’s website, Rajinder Ranshi is Wrens’s
registered agent. WRENS, INC., SEARCH FOR LOUISIANA BUSINESS FILINGS, LOUISIANA
SECRETARY OF STATE (last report filed Sept. 14, 2018).
21 R. Doc. No. 10.



                                           5
it is entitled to a judgment against Wrens for the amount specified in its motion, in

addition to costs.

      Although BASF provided summary judgment-type evidence in support of its

claims, it did not brief the legal specifics of such claims. Accordingly, the Court

ordered BASF to submit a brief addressing which claims it was seeking judgment for,

identifying which state’s laws apply to such claims, outlining the elements of each

claim under the laws of the relevant state, and explaining how the complaint’s factual

allegations satisfy the essential elements of each claim. 22 BASF filed a supplemental

brief clarifying that it requests judgment on its breach of contract claim or,

alternatively, on its unjust enrichment claim. 23 Upon review of the motion, the brief,

and the accompanying evidence, the Court is satisfied that BASF is entitled to a

default judgment against Wrens for breach of contract. 24

      With respect to damages, the Court cannot enter a default judgment without

a hearing “unless the amount is liquidated or easily computable.” Richardson v.

Salvation Army S. Territory, USA, No. 98-10151, 1998 WL 723820, at *1 (5th Cir.

1998). In support of its motion, BASF submitted a declaration from James Cowell, a

BASF regional business manager for its automotive refinish coatings business, which




22 R. Doc. No. 15.
23 R. Doc. No. 17, at 1.
24 Under New Jersey law, to establish a breach of contract claim, a plaintiff must

prove that the parties entered into a contract with specific terms, that the plaintiff
did what the contract required him to do, that the defendant did not do what the
contract required it to do, and that the defendant’s breach caused the plaintiff a loss.
Globe Motor Co. v. Igdalev, 225 N.J. 469, 482 (N.J. 2016).

                                           6
establishes the basis for BASF’s demands. 25 Additionally, attached to the complaint

and the motion are copes of the contract.

         The Court concludes that the amount demanded constitutes a sum certain in

that it is the balance owed on one contract entered into between BASF and Wrens.

See Duncan v. Tangipahoa Parish Council, No. 08-3840, 2009 WL 2514150, at *1

(E.D. La. Aug. 12, 2009) (Engelhardt, J.) (explaining that “[a] sum is certain when

the amount claimed is a liquidated one or is one that is capable of mathematical

calculation as, for example, an action on a promissory note”). Furthermore, the Court

finds that BASF has submitted sufficient evidence to support its demand for damages

without the need for an evidentiary hearing.

         With respect to costs, a prevailing party in a civil action is entitled to recover

its costs unless a federal statute, the Federal Rules of Civil Procedure, or a court order

provide otherwise. Fed. R. Civ. P. 54(d)(1). Pursuant to 28 U.S.C. § 1920, courts may

award a variety of costs, including filing fees. See § 1920(1). However, those costs

related to the use of a private process server are not listed in § 1920. “[A]bsent

exceptional circumstances, the costs of a private process server [are] not recoverable

under Section 1920.” Marmillion v. Am. Int’l Ins. Co., 381 F. App’x 421, 431 (5th Cir.

2010) (citing Cypress-Fairbanks Indep. Sch. Dist. v. Michael, 118 F.3d 245, 257 (5th

Cir. 1997)); see also Zastrow v. Houston Auto M. Imports Greenway, Ltd., 695 F. App’x

774, 780 (5th Cir. 2017). BASF has not argued or demonstrated that exceptional




25   See R. Doc. No. 13-2 (declaration of James Cowell).

                                             7
circumstances exist; thus, its service of process fees are unrecoverable, and the court

will only award $400 in costs.

                                         IV.

      After considering BASF’s motion and accompanying attachments, as well as

the complaint, its attachments, and the applicable law, the Court finds that there are

no factors that weigh against entering a default judgment against Wrens. There are

no material facts at issue, the Court has not been apprised of any good faith mistake

or substantial prejudice to Wrens, and the grounds for default are clearly established.

      Accordingly,

      IT IS ORDERED that the motion for a default judgment is GRANTED and

that judgment shall be entered in favor of BASF Corporation and against Wrens, Inc.

in the amount of $418,879.31 in damages and $400.00 in costs.

      New Orleans, Louisiana, May 6, 2019.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          8
